RYMER, Circuit Judge,
concurring in the judgment:
While I agree that the state’s emergency motion to stay the district court’s scheduling orders should be denied, and that the petition for writ of mandamus should be dismissed, I would do so for different reasons.
Each was filed June 17, 1997; we should have dismissed both as premature because the district court had not been asked to stay its orders. In the meantime, the state did file a motion to stay in the district court, which the district court denied. Presumably a renewed motion to stay in this court would be ripe. So treating it, the motion still fails because there plainly is no “emergency.” The district court’s first scheduling order (contemplating discovery) was entered November 19, 1996, and its second scheduling order (“constitut[ing] leave of court to conduct discovery” and setting cut-off) was entered January 16, 1997, following a status conference at which the subject of discovery and the time for conducting it was discussed. No objection was made to either order until less than a month before the cut-off date, when the state sought a stay. Even then, as the district court pointed out, the record did not reflect any live dispute between the parties over specific discovery matters. Under these circumstances, there is no way the district court abused its discretion in denying *890a stay, and there is no basis for our doing otherwise.
Nor should we entertain the state’s petition for writ of mandate. As I read them, the district court’s orders in this case were case management orders — requiring counsel to meet and confer regarding discovery, and setting the time period for completing discovery — but neither approving nor disapproving any particular request. The state did not object when the first order was entered, or at the first status conference where counsel were directed to advise the court whether they anticipate any discovery problems, or when the second status conference was held and time limits necessary for discovery were discussed, or when the second scheduling order was entered permitting discovery and establishing a cut-off date. Indeed, as Judge Reed explained in denying the request for stay, “discovery was authorized in this action pursuant to the established practice in this district, a practice that was devised some years ago in cooperation with the Attorney General’s Office and the then death penalty resource center ...” Thus, the state went along with a process it helped put in place, without ever arguing that discovery (in general) was inappropriate as a matter of law, or that discovery (in particular) was unwarranted. It has therefore waived any right to appellate review of whether discovery was ordered in error. It is also too late to ask this court to vacate the district court’s scheduling orders.1 Moreover, there is no longer anything concrete to rule' on in connection with those orders, since they’ve been complied with, and nothing concrete to rule on with respect to specific discovery, since there’s no live dispute to resolve. For these reasons, the petition for mandamus should simply be dismissed.
Everything else that the majority has to say is dicta. Just because the state waived its right to appellate review of scheduling orders it had no problem with at the time they were entered, does not mean that it can’t have a change of heart in light of Calderon v. U.S. District Court (Nicolaus), 98 F.3d 1102 (9th Cir.1996). While it’s too little, too late in this case, Nevada is entitled to argue in another case — where its (new) position is timely preserved — that permitting discovery after a bare-bones petition but before an amended, real petition is on file, and before the court can make a discrete finding of good cause for discovery on exhausted claims as required by Rule 6(a), is the same thing in substance if not in form as the procedure for pre-petition discovery that we condemned in Nicolaus. Likewise in this action, whether Jones’s claims have a basis in the record, or are exhausted, or whether there is good cause for discovery are questions for the district court to decide in its discretion, not ours. Jones v. Wood, 114 F.3d 1002, 1009 (9th Cir.1997) (“[Discovery is available to habeas petitioners at the discretion of the district court judge for good cause shown.”). As the majority’s opinion acknowledges this is so, its comments to the contrary must be advisory.

. The state waited five months (during which discovery was apparently ongoing) to ask us to undo orders that it agreed to let the court enter. As mandamus is an equitable remedy that should be sought with reasonable dispatch, see United States v. Olds, 426 F.2d 562 (3rd Cir.1970) ("[a]s with all remedies that are governed by equitable principles, mandamus must be sought with reasonable promptness.”), I would exercise our discretion to decline to consider the state’s belated request for extraordinary relief on this ground as well as waiver.